 



POLARIS INDUSTRIES INC.
STOCK OPTION AGREEMENT

«First» «Middle» «Last»   SSN: «SSN»

In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (the “Plan”), Polaris Industries Inc. (the “Company”), as
determined by and through the Compensation Committee of the Company’s Board of
Directors, hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Stock Option Agreement (including Annex A hereto
and all documents incorporated herein by reference) the right and option (the
“Option”) to purchase from the Company shares of its common stock, $.01 par
value, as set forth below:



Number of shares of Common Stock for which the
Option is exercisable:   «Options»       Date of Grant:   ________, 20____      
Option Price:   $______       Vesting:   100% on ________, 20____      
Expiration Date:   Close of business on ________, 20____       Exercise Period:
  Date of Vesting through Expiration Date

Further terms and conditions of the grant are set forth in Annex A hereto, which
is an integral part of this Stock Option Agreement.
All terms, provisions and conditions applicable to the Option set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with a provision of the Plan,
the provisions of the Plan will govern. The Participant hereby acknowledges the
receipt of a copy of this Stock Option Agreement, including Annex A hereto, and
a copy of the Plan, and agrees to be bound by all the terms and provisions
hereof and thereof.
IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
executed by its Vice President-Finance, Chief Financial Officer and Secretary,
and the Participant has executed this Stock Option Agreement, both effective as
of the Date of Grant.

            POLARIS INDUSTRIES INC.
      (-s- Michael W. Malone) [c23558malone.gif]      Michael W. Malone     
Vice President-Finance, Chief Financial Officer and Secretary     

Agreed:
________________________
Participant
Dated: __________________
Attachment: Annex A

 



--------------------------------------------------------------------------------



 



ANNEX A
NONQUALIFIED STOCK OPTION
      I am pleased to inform you that you are the recipient of a stock option
award under the Polaris Industries Inc. 2007 Omnibus Incentive Plan (the
“Plan”).
      This stock option award was approved by the Compensation Committee of the
Board of Directors of the Company (the “Committee”). Section 6.2 of the Plan
provides that all stock option awards under the Plan be made pursuant to an
award agreement between the recipient and the Company. This Annex A, together
with the cover sheet hereto, sets forth a Stock Option Agreement (“Agreement”)
to confirm and formalize your agreement with the Company with respect to your
stock option award and is entered into under and pursuant to all of the terms
and provisions of the Plan. In conformity with the Plan, you and the Company
agree as follows:

  1.   Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to you the right and option to purchase from the Company
up to, but not exceeding in the aggregate, the number of shares of the Common
Stock, par value $.01 per share (“Common Stock”) of the Company set forth on the
cover sheet to this Agreement (the “Option”), at an exercise price of $_____ per
share (the “Exercise Price”) and for the period (the “Option Term”) beginning on
________, 20____ (the “Date of Grant”) and ending on ________, 20____ (unless
earlier terminated in accordance with Paragraph 6 of this Agreement). The
Exercise Price set forth herein equals the Fair Market Value, as defined in the
Plan, on the Date of Grant, of the shares of Common Stock subject to the Option.
    2.   This Agreement grants to you a nonqualified stock option.     3.   The
Option granted to you hereunder shall become exercisable (“vest”) on the third
anniversary of the Date of Grant (the “Vesting Date”). Once the Option has
vested, it may be exercised, in whole or in part, at any time and from time to
time during the remainder of the Option Term except as set forth herein.        
Notwithstanding the foregoing, the Option shall vest and become immediately
exercisable upon a “Change in Control” of the Company. A “Change in Control”
shall be deemed to have occurred if:

      (a) Any election has occurred of persons to the Board of Directors of the
Company (the “Board”) that causes at least one-half of the Board to consist of
persons other than (x) persons who were members of the Board on January 1, 2008
and (y) persons who were nominated for election by the Board as members of the
Board at a time when more than one-half of the members of the Board consisted of
persons who were members of the Board on January 1, 2008; provided, however,
that any person nominated for election by the Board at a time when at least
one-half of the members of the Board were persons described in clauses
(x) and/or (y) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (x) (persons described or deemed described in
clauses (x) and/or (y) are referred to herein as “Incumbent Directors”); or
      (b) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of Section

2



--------------------------------------------------------------------------------



 



13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities (as
defined below) equal to or greater than 35% of the Company Voting Securities
unless such acquisition has been designated by the Incumbent Directors as an
acquisition not constituting a Change in Control for purposes hereof; or
      (c) Any of the following: (x) a liquidation or dissolution of the Company;
(y) a reorganization, merger or consolidation of the Company unless, following
such reorganization, merger or consolidation, (A) the Company is the surviving
entity resulting from such reorganization, merger or consolidation or (B) at
least one-half of the board of directors of the entity resulting from such
reorganization, merger or consolidation consists of Incumbent Directors; or
(z) a sale or other disposition of all or substantially all of the assets of the
Company unless, following such sale or disposition, at least one-half of the
board of directors of the transferee consists of Incumbent Directors.

      As used herein, “Company Voting Securities” means the combined voting
power of all of outstanding voting securities of the Company entitled to vote
generally in the election of the Board.     4.   Except as otherwise provided in
this Section 4, you may exercise the Option, in whole or in part, by delivering
to the Company a Notice of Exercise of Stock Option, in the form set forth as
Exhibit A hereto, together with (i) a check payable to the order of the Company
and/or (ii) shares of Common Stock with a stock power executed in blank, equal
in value to the Exercise Price of the shares of Common Stock being purchased.
You may not exercise the Option with respect to a fractional share of Common
Stock. Shares of Common Stock surrendered in exercise of the Option shall be
valued at their Fair Market Value, as such term is defined in the Plan, on the
date of exercise. With the approval of, and under the terms and conditions
specified by, the Committee, you also may exercise the Option in accordance with
a cashless exercise program by electing to have withheld from shares otherwise
issuable to you upon exercise of the Option a number of shares of Common Stock
whose Fair Market Value, as such term is defined in the Plan, on the date of
exercise is equal to the Exercise Price of the shares of Common Stock being
purchased.         If permitted by the Company at the time of exercise, the
Option may also be exercised by providing a notice of exercise to a third party
administrator (as the Company’s agent) by or through any means permitted by such
third party administrator from time to time, including, without limitation, by
providing notice of exercise to the third party administrator by telephone or by
using the third party administrator’s Internet web site to provide notice of
exercise, and in such event, the notice of exercise may be provided, but shall
not be required to be provided, in writing. For purposes hereof, “third party
administrator” means E*Trade Financial Corporate Services as the Company’s third
party stock option administrator, or, as applicable, any successor third party
stock option administrator designated by the Committee. The transfer of shares
of Common Stock issuable to you in connection with the exercise of the Option
may be affected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.     5.   The Company will
notify you of the amount of withholding tax, if any, that must be paid under
federal and, where applicable, state and local law in connection with the
exercise of

3



--------------------------------------------------------------------------------



 



      the Option. The Company may deduct such amount from your regular salary
payments or other compensation otherwise due and owing to you. If the full
amount of the withholding tax cannot be recovered in this manner, you must,
promptly upon the receipt of such notice, remit the deficiency to the Company.
In the Committee’s discretion, you may be permitted to elect to have withheld
from shares otherwise issuable to you upon exercise of the Option, or to tender
to the Company, a number of shares of Common Stock whose Fair Market Value, as
such term is defined in the Plan, on the date of exercise equals the amount
required to be withheld.     6.   If your employment by the Company and its
Affiliates terminates prior to the expiration of the Option Term and before the
Option has been exercised in full, the following rules apply:

      (a) If your employment by the Company and its Affiliates terminates on or
before the Vesting Date for any reason other than disability (within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986 (the “Code”)), death,
or retirement on or after normal retirement age or early retirement in
accordance with the applicable retirement policy of the Company and its
Affiliates, the Option shall terminate on the date of termination of your
employment and be of no further force and effect.
      (b) If your employment by the Company and its Affiliates terminates after
the Vesting Date for any reason other than disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986 (the “Code”)), death, or
retirement on or after normal retirement age or early retirement in accordance
with the applicable retirement policy of the Company and its Affiliates, the
portion of the Option that has not yet been exercised on the date of termination
shall continue to be exercisable for a period of thirty (30) days after such
date, but not after the expiration of the Option Term.
      (c) If your employment by the Company and its Affiliates terminates on or
before the Vesting Date by reason of early retirement in accordance with the
applicable retirement policy of the Company and its Affiliates, the Option shall
terminate on the date of termination of your employment and be of no further
force and effect.
      (d) If your employment by the Company and its Affiliates terminates after
the Vesting Date by reason of early retirement in accordance with the applicable
retirement policy of the Company and its Affiliates, the portion of the Option
that has not yet been exercised on the date of termination shall continue to be
exercisable for a period of three (3) years after such date, but not after the
expiration of the Option Term.
      (e) If your employment with the Company and its Affiliates terminates by
reason of your death: (i) if such termination takes place on or before the
Vesting Date, the Option shall vest immediately and become exercisable in
accordance with its terms during the period specified in clause (ii) of this
Section 6(e) ; and (ii) irrespective of whether the Option vested prior to such
termination of employment or in accordance with the immediately preceding clause
(i), the portion of the Option that has not yet been exercised shall continue to
be exercisable for a period of one (1) year following the date of termination of
employment with the Company

4



--------------------------------------------------------------------------------



 



and its Affiliates by reason of your death, but not after the expiration of the
Option Term.
      (f) If your employment with the Company and its Affiliates terminates by
reason of your disability (within the meaning of Section 22(e)(3) of the Code)
or retirement on or after normal retirement age in accordance with the
applicable retirement policy of the Company and its Affiliates: (i) if such
termination takes place on or before the Vesting Date, the Option shall vest
immediately and become exercisable during the period specified in clause (ii) of
this Section 6(f); and (ii) irrespective of whether the Option vested prior to
such termination of employment or in accordance with the immediately preceding
clause (i), the portion of the Option that has not yet been exercised shall
continue to be exercisable for a period of three (3) years following the date of
termination of employment with the Company and its Affiliates by reason of your
disability (within the meaning of Section 22(e)(3) of the Code) or retirement on
or after normal retirement age in accordance with the applicable retirement
policy of the Company and its Affiliates, but not after the expiration of the
Option Term.

  7.   In the event of any corporate event or transaction (including, but not
limited to, a change in the shares of Common Stock of the Company or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of shares of Common Stock,
exchange of shares of Common Stock, dividend in kind, or other like change in
capital structure, number of outstanding shares of Common Stock or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in order to prevent
dilution or enlargement of your rights under this Agreement, shall make
equitable and appropriate adjustments and substitutions, as applicable, to or of
the number and kind of shares of Common Stock that may be issued under this
Agreement, and/or the Exercise Price.         The Committee may also make
appropriate adjustments in, or modify, the terms of the Option in connection
with, or in anticipation of, any of the foregoing corporate events or
transactions, including adjustments and/or modifications of the expiration dates
of the Option. The determination of the Committee as to the foregoing
adjustments if any, shall be conclusive and binding on you.     8.   Nothing
contained in this Agreement or in the Plan shall be deemed to confer upon you
any right to prevent or to approve or vote upon any of the corporate actions
described in Section 7. The existence of the Option granted in this Agreement
shall not affect in any way the right or the power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.     9.   Whenever you are referred to in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or

5



--------------------------------------------------------------------------------



 



      the person or persons to whom the Option may be transferred by will or by
the laws of descent and distribution, such references will be deemed to include
such person or persons.     10.   You may not transfer the Option granted under
this Agreement otherwise than by will or the laws of descent and distribution
and only you may exercise the Option during your lifetime. No assignment or
transfer of the Option granted under this Agreement, or of the rights
represented thereby, whether voluntary or involuntary, by the operation of law
or otherwise (except by will or the laws of descent and distribution), shall
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon any such assignment or transfer the Option shall terminate and
become of no further effect.     11.   You shall not be deemed for any purpose
to be a shareholder of the Company in respect of shares of Common Stock as to
which the Option has not been exercised as provided in this Agreement.     12.  
Nothing in this Agreement or the Plan shall confer upon you any right to
continue in the employ of the Company or shall affect the right of the Company
to terminate your employment with or without cause.     13.   Notwithstanding
any other provision of this Agreement, no exercise of the Option or issuance of
shares of Common stock pursuant to this Agreement shall be effective if (i) the
shares of Common Stock reserved under the Plan are not subject to an effective
registration statement at the time of such exercise or issuance, or otherwise
eligible for an exception from registration, or (ii) such exercise or issuance
would violate any applicable securities or other law or regulation or a Company
trading policy. The Company shall in no event be obligated to register any
securities pursuant to the Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action in order to
cause the exercise of the Option or the issuance of the shares of Common Stock
pursuant thereto to comply with any law or regulation of any governmental
authority.     14.   No amounts of income received by you pursuant to this
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company unless otherwise provided in such plan.     15.   If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, if you knowingly or grossly negligently
engaged in the misconduct, or knowingly or grossly negligently failed to prevent
the misconduct, or if you are one of the individuals subject to automatic
forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, you shall
forfeit and return to the Company any shares of Common Stock issued to you
pursuant to the exercise of the Option during the twelve (12) month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever just occurred) of the financial document
embodying such financial reporting requirement.     16.   Every notice or other
communication relating to this Agreement shall be in writing and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided, however, that unless and until some other
address be so designated, all notices or communications by you to the Company
shall be mailed or delivered to the

6



--------------------------------------------------------------------------------



 



      Company at its office at 2100 Highway 55, Medina, Minnesota 55340, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company’s records as
your most recent mailing address.     17.   This Agreement shall be construed,
governed, and interpreted under the laws of the State of Minnesota, except the
conflicts of laws provisions thereof.     18.   This Agreement embodies the
entire understanding of the parties hereof, and supersedes all other oral or
written agreements or understandings between you and the Company regarding the
subject matter hereof. No change, alteration or modification hereof may be made
except in a writing, signed by each of the parties hereto.     19.   If any
provision of this Agreement or the application of any provision hereof is
declared to be illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
thereby.     20.   This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and your heirs and personal
representatives.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF STOCK OPTION
      Pursuant to the provisions of the Stock Option Agreement entered into as
of ________, 20____ between Polaris Industries Inc. (the “Company”) and me (the
“Agreement”), I hereby exercise the nonqualified stock option granted under the
terms of the Agreement to the extent of ____________ shares of the Common Stock
of the Company. I deliver to the Company herewith the following in payment for
such shares:

  •   $_______________in cash     •   Stock certificates for
_______________shares of Common Stock     •   Other consideration:
_______________(i.e. cashless exercise, if approved by the Company)

          Date: ____________________        Optionee (Print Name)            
Signature                      Address              Social Security Number   

 